SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

329
CA 14-01464
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


ELEANOR HEISLER, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

SAMARITAN KEEP HOME, INC., DEFENDANT-APPELLANT,
AND STEPHEN GRYBOWSKI, M.D., DEFENDANT.


SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (JAMES W. CUNNINGHAM OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BOTTAR LEONE, PLLC, SYRACUSE (AARON J. RYDER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Jefferson County (Hugh
A. Gilbert, J.), entered January 13, 2014. The order denied the
motion of defendant Samaritan Keep Home, Inc. for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 27, 2015                        Frances E. Cafarell
                                                  Clerk of the Court